


Exhibit 10.10 (b)
 
11/28/07
 
FIRST AMENDMENT
 
TO THE RURAL CELLULAR CORPORATION
 
KEY EMPLOYEE
 
DEFERRED COMPENSATION PLAN II
 
Effective as of January 1, 2005, Rural Cellular Corporation (the “Company”)
established the Rural Cellular Corporation Key Employee Deferred Compensation
Plan II (the “Plan”), which Plan is now in full force and effect.  The
Compensation Committee of the Company’s Board of Directors now wishes to make
certain changes to the Plan and, to accomplish that purpose, it has adopted the
following amendments to the Plan:
 
1.  
The first sentence of Section 1.4 of the Plan (“Change in Control”) is amended
in its entirety, to read as follows:

 
“A Change in Control shall occur upon the occurrence of a Change in the
Ownership of the Company, a Change in Effective Control of the Company, or a
Change in Ownership of the Company’s Assets.”
 
2.  
A new Section 4.8 is added at the end of Article 4 of the Plan, to read as
follows:

 
“4.8           Payment upon a Change in Control.  Notwithstanding the foregoing
provisions of this Article IV or of any other provision of the Plan to the
contrary, and notwithstanding any contrary election made by a Participant,
payment of a Participant’s Deferred Compensation shall be made to the
Participant in a lump sum within five days after the occurrence of a Change in
Control; provided, that: (a) no payments shall be made pursuant to this Section
4.8 before January 1, 2008; and (b) this Section 4.8 shall not be applied to
delay any payment that would otherwise have been made in 2007.”
 
This amendment is effective as of December 31, 2007, and it shall be applicable
with respect to a Change in Control that occurs on, or after that date.  The
changes made by this amendment are intended to qualify for the transitional
relief set forth in Q&A-19(c) of IRS Notice 2005-1, as amended and clarified by
IRS Notices 2006-79 and 2007-86, and they shall be interpreted, administered and
construed consistent with said intent.
 
IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer, this ____ of ___________________, 2007.
 
 
RURAL CELLULAR CORPORATION
 
By                                                                
 


 
Its                                                                
 

 
 

--------------------------------------------------------------------------------

 

The undersigned hereby consent to the adoption of the foregoing amendments,
effective as of December 31, 2007.
 
Date:  December 31, 2007                         /s/ Richard P. Ekstrand
 
Richard P. Ekstrand
 
 
Date: December 31, 2007                         /s/ Ann K. Newhall
 
Ann K. Newhall
 
 
Date: December 31, 2007                         /s/ Wesley E. Schultz
 
Wesley E. Schultz
 

